          Case 13-80906-JJG-13                                Doc             Filed 03/26/19                     EOD 03/26/19 14:54:19         Pg 1 of 4
 Fill in this information to identify the case:

B 10 (Supplement 2) (12/11)             (post publication draft)
 Debtor 1              Jaime Ann Strohm
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Southern
 United States Bankruptcy Court for the: ______________________             Indiana
                                                                District of __________
                                                                                                     (State)
 Case number            13-80906
                        ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                                   10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                  U.S. Bank Trust National Association, as Trustee of the SCIG Series II Trust                     Court claim no. (if known):
 Name of creditor:                ______________________________________                                                           5-1
                                                                                                                                   _________________
                                                                                                                  8 ____
                                                                                                                 ____ 8 ____
                                                                                                                          7 ____
                                                                                                                               7
 Last 4 digits of any number you use to identify the debtor’s account:

 Property address:                1424 S 7TH ST
                                  ________________________________________________
                                  Number     Street

                                  _______________________________________________

                                  CLINTON                      IN        47842
                                  ________________________________________________
                                  City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:
  X Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.
        Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date                                  $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:
  X Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:                                      04    01 2019
                                                                                                         ____/_____/______
                                                                                                          MM / DD   / YYYY

        Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                                            (a)   $ __________
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                                   +   (b)   $ __________
        c. Total. Add lines a and b.                                                                                                           (c)   $ __________
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became                                       ____/_____/______
        due on:                                                                                           MM / DD / YYYY


Form 4100R                                                             Response to Notice of Final Cure Payment                                           page 1
           Case 13-80906-JJG-13                           Doc         Filed 03/26/19          EOD 03/26/19 14:54:19                 Pg 2 of 4


Debtor 1        Jaime Ann Strohm
                _______________________________________________________                                               13-80906
                                                                                               Case number (if known) _____________________________________
                First Name      Middle Name               Last Name




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
         all payments received;
         all fees, costs, escrow, and expenses assessed to the mortgage; and
         all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

         I am the creditor.
   X I am the creditor’s authorized agent.


 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




               û /s/ Michelle Ghidotti-Gonsalves
                   __________________________________________________
                   Signature
                                                                                               Date    03 26 2019
                                                                                                       ____/_____/________




 Print              Michelle Ghidotti-Gonsalves
                   _________________________________________________________                   Title   Authorized Agent
                                                                                                       ___________________________________
                   First Name                      Middle Name         Last Name




 Company           Ghidotti | Berger
                   _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:



 Address           1920 Old Tustin Ave.
                   _________________________________________________________
                   Number                 Street


                   Santa Ana                  CA              92705
                   ___________________________________________________
                   City                                                State       ZIP Code




 Contact phone      949
                   (______) 427 _________
                            _____– 2010                                                              mghidotti@ghidottiberger.com
                                                                                               Email ________________________




Form 4100R                                                        Response to Notice of Final Cure Payment                                        page 2
     Case 13-80906-JJG-13          Doc     Filed 03/26/19      EOD 03/26/19 14:54:19        Pg 3 of 4



1     Michelle R. Ghidotti-Gonsalves, Esq. (SBN 27180)
      GHIDOTTI | BERGER
2     1920 Old Tustin Ave.
3     Santa Ana, CA 92705
      Ph: (949) 427-2010
4     Fax: (949) 427-2732
      mghidotti@ghidottiberger.com
5
      Attorney for Creditor
6
      U.S. Bank Trust National Association, as Trustee of the SCIG Series III Trust
7
                           UNITED STATES BANKRUPTCY COURT
8                  SOUTHERN DISTRICT OF INDIANA – TERRE HAUTE DIVISION

9
      In Re:                                               )   CASE NO.: 13-80906
10                                                         )
      Jaime Ann Strohm,                                    )   CHAPTER 13
11                                                         )
12             Debtors.                                    )   CERTIFICATE OF SERVICE
                                                           )
13                                                         )
                                                           )
14
                                                           )
15                                                         )
                                                           )
16                                                         )
                                                           )
17
18
                                       CERTIFICATE OF SERVICE
19
20             I am employed in the County of Orange, State of California. I am over the age of
21
      eighteen and not a party to the within action. My business address is: 1920 Old Tustin
22
      Avenue, Santa Ana, CA 92705.
23
24             I am readily familiar with the business’s practice for collection and processing of

25    correspondence for mailing with the United States Postal Service; such correspondence would
26    be deposited with the United States Postal Service the same day of deposit in the ordinary
27
      course of business.
28
      On March 26, 2019 I served the following documents described as:

                      REQUEST FOR SPECIAL NOTICE
                                                       1
                                         CERTIFICATE OF SERVICE
     Case 13-80906-JJG-13         Doc     Filed 03/26/19      EOD 03/26/19 14:54:19         Pg 4 of 4



1
      on the interested parties in this action by placing a true and correct copy thereof in a sealed
2
3     envelope addressed as follows:

4     (Via United States Mail)
      Debtor                                              Debtor’s Counsel
5     Jaime Ann Strohm                                    John R Himes
6     1424 South 7th Street                               Himes Law Office
      Clinton, IN 47842                                   P.O. Box 9475
7                                                         333 Walnut Street
      Trustee                                             Terre Haute, IN 47808
8
      Donald L Decker
9     Office of Donald L. Decker                          U.S. Trustee
      PO Box 9237                                         U.S. Trustee
10    Terre Haute, IN 47808-9237                          101 W. Ohio St.. Ste. 1000
                                                          Indianapolis, IN 46204
11
12
      _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
13    the United States Postal Service by placing them for collection and mailing on that date
14    following ordinary business practices.

15    ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
      Eastern District of California
16
17    __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
      America that the foregoing is true and correct.
18
             Executed on March 26, 2019 at Santa Ana, California
19
20    /s / Lynette Curtin
      Lynette Curtin
21
22
23
24
25
26
27
28



                                                      2
                                        CERTIFICATE OF SERVICE
